Citation Nr: 1450874	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spondylosis.




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty in the Army National Guard from January 2009 to February 2010, and had prior service in the Air National Guard (including periods of active duty for training (ACDUTRA) from June to October 1997 and active duty from October 2001 to April 2002).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar spondylosis, rated 20 percent, effective February 9, 2010.  This matter was previously before the Board in May 2013, when it was remanded for additional development.

An interim, December 2013, rating decision granted service connection for mild paresthesia of both lower extremities as neurological manifestations of the service-connected back disability, separately rated 10 percent, each, effective October 4, 2011.  The Veteran has not expressed disagreement with that determination, and those ratings are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

A review of the record found that there has not been substantial compliance with the Board's May 2013 remand directives, and that a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The May 2013 Board remand directed the AOJ to obtain reports of any National Guard evaluations the Veteran received for her back since February 2010.  The record reflects that the AOJ requested such records from the New Jersey Army and Air National Guard and received an August 2013 response that the records had been transferred to Medical Management; a contact name and phone number were provided.  The record also reflects that the AOJ attempted to follow-up with that contact, but there is no evidence that records were received and no formal finding made as to the unavailability of such records.  While it appears that the Veteran submitted some additional records in her possession, her submissions do not appear to constitute all records created/available.  A remand to obtain the records (or certification that they do not exist by the New Jersey National Guard or a designated record holder) is necessary.  

Additionally, the May 2013 remand instructed the AOJ to secure a medical opinion that described in detail all functional limitations due to the Veteran's service-connected low back disability, to include restrictions due to pain, spasm, use, or other such factors.  On October 2013 VA examination, the examiner noted the Veteran's report of flare-ups and subjective complaints regarding constant pain at a level of 5-6 out of 10, inability to stand or sit for more than 30 minutes, inability to walk more than 1.5 miles, and weekly exacerbations causing severe pain lasting several days and requiring activity reduction.  The examiner also reported that the Veteran's service-connected back disability impacts on her ability to work.  However, the examiner recorded normal range of motion on physical examination, and provided no discussion as to the extent of additional functional impairment (such as additional degrees of limitation of motion) over time in terms of the reported flare-ups and subjective complaints.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Hence, as the March 2013 examination report is inadequate for rating purposes and an addendum opinion (or examination for such opinion) is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an exhaustive search for complete records of any examinations and/or treatment the appellant received for her back disability during her service in the New Jersey National Guard.  The search must include contacting the cited individual in Medical Management.  If the records cannot be located because they are irretrievably lost, it should be so noted in the record, along with a description of the scope of the search, and the appellant should be so advised.

2.  The AOJ should then return the Veteran's claims file to the October 2013 VA examiner for further review and a medical opinion as to the severity of her service-connected low back disability.  [If further examination is necessary to address the questions, such should be arranged; if that examiner is unavailable, the RO should arrange for another orthopedic examination that addresses the questions posed.]

The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically reconcile the subjective complaints and reports of flare-ups with the objective findings, commenting on the expected additional functional impairment that would occur with flare-ups, and the nature and extent of the impact on the Veteran's ability to work (in light of the comment by the October 2013 VA examiner). 

The examiner must include rationale for all opinions, citing to supporting clinical data as indicated.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

